DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
Response to Amendment
The amendment filed on 5/20/2021 has been entered. The applicant has amended the claims 1, 13-15, 20 and 21. Claims 1 and 3-21 are pending.
Response to Arguments
Applicant’s arguments filed on 5/20/2021 with respect to the rejection of independent claims 1 and 20 are based on new amendments. The arguments have been fully considered. Further search revealed new references: US 6416189; US 4899450; US 4777730; made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations. Therefore, the arguments have been fully considered and are persuasive, and the rejection has been withdrawn.

Reasons for Allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 21 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an optical lens cover assembly comprising: an adjustable lens cover body having an open circle configuration, wherein one end of the open circle of the lens cover body is couplable to the other end of the open circle of the lens cover body by a clamping mechanism, wherein the one end comprises a screw port and the other end comprises a threaded insert; a lens cap coupled to the lens cover body by a hinge mechanism, wherein the lens cap comprises a magnetic coupling portion for securing the lens cap in a closed position against the lens cover body, wherein the lens cap comprises at least one release tab for releasing the lens cap to expose one or more lenses of a plurality of optical devices, and wherein the lens cap forms a barrier between the one or more lenses of the plurality of optical devices and one or more environmental factors to protect the one or more lenses when the lens cap is in the closed position; wherein the lens cover body is configured to be secured to the plurality of optical devices, the plurality of optical devices comprising a first optical device and a second optical device; the prior art fails to teach, or reasonably suggest, the lens cover body being configured to circumferentially engage and rotate freely around an external portion the first optical device until a desired position on the first optical device is obtained, after which the 
Dependent claims 3-20 are also allowed due to their dependencies on independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872